                 Case 4:12-cr-00817-SBA Document 86 Filed 06/09/21 Page 1 of 2



 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender
 2
     HEATHER M. ANGOVE
 3   Assistant Federal Public Defender
     55 S. Market Street, Suite 820
 4   San Jose, CA 95113
 5
     Telephone: (408) 291-7753
     Fax:        (408) 291-7399
 6   Heather_Angove@fd.org
 7   Counsel for Defendant LONNIE GUIDTRY
 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11

12                                        OAKLAND DIVISION

13

14   UNITED STATES OF AMERICA,                       CR 12-00817 SBA
15
                    Plaintiff,
                                                     STIPULATION AND ORDER TO SET
16          v.                                       BRIEFING SCHEDULE
17   LONNIE GUIDTRY,
18
                    Defendant.                          Hon. Saundra Brown Armstrong
19

20

21          Defendant Lonnie Guidtry, by and through counsel, is filing a motion for compassionate
22   release. The parties hereby stipulate and agree, with the Court’s approval, that the following
23   briefing schedule shall apply to this motion:

24                  Compassionate Release Motion:         June 9, 2021

25
                    Government’s Brief:                   July 2, 2021
                    Defendant’s Reply:                    July 12, 2021
26

27

28


     STIPULATION AND ORDER TO SET BRIEFING SCHEDULE
     CR 12-00817 SBA
               Case 4:12-cr-00817-SBA Document 86 Filed 06/09/21 Page 2 of 2



 1   The parties are available to appear for a hearing, if the Court would like to set a hearing date
 2   after the briefing is submitted.
 3          IT IS SO STIPULATED.

 4

 5
     Dated: June 9, 2021                                   GEOFFREY A. HANSEN
                                                           Acting Federal Public Defender
 6                                                         _______/s/___________________
                                                           HEATHER M. ANGOVE
 7                                                         Assistant Federal Public Defender
 8

 9   Dated: June 9, 2021                                   STEPHANIE HINDS
                                                           Acting United States Attorney
10
                                                           _______/s/__________________
11                                                         BENJAMIN KLEINMAN
                                                           Assistant United States Attorney
12

13

14

15                                                ORDER
16
            Upon the stipulation of the parties, IT IS ORDERED that the following briefing schedule
17   apply to the Compassionate Release motion in Defendant Lonnie Guidtry’s case:
18                  Compassionate Release Motion due:            June 9, 2021
19                  Government’s Brief is due:                   July 2, 2021
20                  Defendant’s Reply is due:                    July 12, 2021

21

22
            IT IS SO ORDERED.

23            6/9/2021
     DATED: ___________                 ____________________________________________
                                        HONORABLE SAUNDRA BROWN ARMSTRONG
24                                      United States District Judge
25

26

27

28


     STIPULATION AND ORDER TO SET BRIEFING SCHEDULE CR 12-00817
     SBA
